DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1,3,6,9,11,13,14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub 2006/0007073 A1) in view of Lee et al. (US Pub 2018/0130405 A1).
Regarding claim 1; Kwak teaches a display panel, comprising a plurality of sub-pixel units arranged in an array (Fig.4 reproduced below, a display panel comprises a plurality of sub-pixel units), a plurality of compensation driving circuits (a plurality of driving circuits), and a plurality of light emitting control lines (emission control signal lines Ena and Enb),
wherein the sub-pixel units each comprise a light emitting circuit (each sub-pixel unit comprises an emission control transistor (e.g., M15a) and an OLED element (e.g., OLEDr1)), and the array comprises a plurality of rows and a plurality of columns (Fig.2, pixels are arranged in an array comprising a plurality of rows and columns); 
sub-pixel units in each row are divided into a plurality of compensation light emitting groups (see Fig.4), the plurality of compensation light emitting groups comprise a plurality of first compensation light emitting groups (a first group of sub-pixel units as annotated in Fig.4 reproduced above), the first compensation light emitting groups each comprise N sub-pixel units that are adjacent (the first group of sub-pixel units (i.e., first pixel  comprises two sub-pixel units that are adjacent to each other), and light emitting circuits of the N sub-pixel units that are adjacent are connected to one same compensation driving circuit for being time-division driven (Fig.4, two sub-pixel units in the first group of sub-pixel units being adjacent to each other are connected to the same first driving circuit. Figure 7 shows a timing diagram in which two sub-pixel units of the first group of sub-pixel units are driven in a time-division manner. More specifically, the operation of two emission control signal lines Ena and Enb are opposite to each other, meaning while Ena is ON, Enb is OFF); 
[AltContent: textbox (Second group of sub-pixel units)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (First driving circuit)][AltContent: textbox (First group of sub-pixel units)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    2244
    1792
    media_image1.png
    Greyscale


light emitting circuits of the N sub-pixel units that are adjacent of each of the first compensation light emitting groups are respectively connected to N light emitting control lines that are different (Fig.4, two sub-pixels of the first group of sub-pixel units are connected to two emission control lines Ena and Enb); and 
N is an integer greater than or equal to 2 (Fig.4, the number of sub-pixel units of first group of sub-pixel units and the emission control signal lines is two);
wherein the display panel further comprises a plurality of gate lines and a plurality of data lines (Fig.2, a plurality of gate lines S1-Sn and a plurality of data lines D1-Dm), wherein each row of the sub-pixel units correspond to N light emitting control lines (Fig.4, each row corresponds to two emission control signal lines Ena and Enb), and control terminals of the light emitting circuits of N sub-pixel units in each of the first compensation light emitting groups in a same row are respectively connected to the N light emitting control lines correspondingly (Fig.4, two sub-pixel units in each first group are respectively connected to the emission control signal lines Ena and Enb); and each of the compensation driving circuits is connected to one of the gate lines and one of the data lines, respectively, for a same row of the sub-pixel units (see Fig.4, each driving circuit is connected to one gate line and one data line); the compensation driving circuits which are corresponding to the first compensation light emitting groups in different rows corresponding to each other in a column direction are connected to one same data line (Figs.2 and 4, pixels 110 in the same column are connected to the same data line).
Kwak does not teach that the compensation light emitting groups further comprise at least one second compensation light emitting group, the at least one second compensation light emitting group each comprises only one sub-pixel unit, and the light emitting circuit of the one sub-pixel unit is connected to one compensation driving circuit; and the compensation driving circuits which are corresponding to second compensation light emitting groups in different rows corresponding to each other in the column direction are connected to another one same data line, wherein the one compensation driving circuit connected to the one sub-pixel unit of each of the at least one second compensation light emitting group only is connected to one sub-pixel unit.
	Lee teaches the light emitting groups further comprise at least one second light emitting group (Fig.6, Lee discloses an LED display module 100d comprises a plurality of first groups of pixels and second groups of pixels. Each of the first groups comprises two LEDs commonly connected to one driver IC. Each of the second groups comprises a first driver IC and a first LED), the at least one second compensation light emitting group each comprises only one sub-pixel unit (see Fig.6, each of second groups comprises only one LED (e.g., Red LED 111, Fig.6)), and the light emitting circuit of the one sub-pixel unit is connected to one driving circuit (Fig.6, one LED in each of second groups is connected to only one driver IC).
[AltContent: textbox (First group)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second group)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    1617
    1868
    media_image2.png
    Greyscale

(Fig.6 of Lee reproduced)
	Accordingly, Kwak as modified by Lee would render a display device comprises a plurality of first groups of pixels and a plurality of second groups of pixels in which each of second groups of pixels comprises only one sub-pixel unit (OLED) connected to one driving circuit and one emission control signal line (e.g., Ena or Enb). Each of second groups of pixels in the same column would be connected to the same data line. Therefore, a combination of Kwak and Lee further teaches that the compensation driving circuits which are corresponding to second compensation light emitting groups in different rows corresponding to each other in the column direction are connected to another one same data line, wherein the one compensation driving circuit connected to the one sub-pixel unit of each of the at least one second compensation light emitting group only is connected to one sub-pixel unit.
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Kwak to include the teaching of Lee of providing an LED display module comprising first groups of pixels and second groups of pixels in which each second group comprises only one LED connected to one driver IC. The motivation would have been in order to improve the durability of the display device.
Regarding claim 3; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak further teaches wherein N=2, each row of the sub-pixel units correspond to two of the light emitting control lines (see Fig.4), which are respectively a first light emitting control line (a first emission control signal line Ena) and a second light emitting control line (a second emission control signal line Enb); and in the first compensation light emitting groups of each row of the sub-pixel units, control terminals of light emitting circuits in the sub-pixel units in odd columns are connected to the first light emitting control line, and control terminals of light emitting circuits in the sub-pixel units in even columns are connected to the second light emitting control line (for example in Fig.4 reproduced above, a first sub-pixel unit of the first group of sub-pixel units in an odd column is connected to the first emission control signal line Ena. A second sub-pixel unit of the first group of sub-pixel units in an even column is connected to the second emission control signal line Enb).
Regarding claim 6; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, scan lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of the same row of the sub-pixel units are connected to a gate line corresponding to the row (see Figs. 2 and 4, a scan line Sn is connected to a plurality of driving circuits of pixels in the same row).
Regarding claim 9; Kwak and Lee teach the display panel of claim 3 as discussed above. Kwak further teaches that the first compensation light emitting groups in different rows are aligned in a column direction (Fig.2, pixels 110 in different rows are aligned in a column direction).
Regarding claim 11; Kwak and Lee teach the display panel of claim 9 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, each row of pixels 110 corresponds to one of gate lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of a same row of the sub-pixel units are connected to the one of the gate lines corresponding to the row (see Figs. 2 and 4, a plurality of driving circuits of pixels 110 in the same row are connected to the same gate line corresponding to the row); and in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in different rows are connected to one same data line (Fig.2, in a column direction, pixels 110 in different rows are connected to the same data line).
Regarding claim 13; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak further teaches that the light emitting circuits (sub-pixel units as annotated in Fig.4 reproduced above) comprise light emitting elements (organic light emitting diodes (e.g., OLEDr1), Fig.4) and switching circuits (emission control transistors, e.g. M15a), and the light emitting elements are connected to the compensation driving circuits through the switching circuits respectively (see Fig.4).
Regarding claim 14; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak further teaches that a display device comprising the display panel (Fig.2, an OLED display device).
Regarding claim 16; Kwak and Lee teach the display panel of claim 14 as discussed above. Kwak further teaches a gate drive circuit (a selection scan driver 200, Fig.2), wherein the gate drive circuit is configured to output gate scanning signals which enable the display panel to turn on the sub-pixel units row by row ([0023, 0024, and 0041], the scan driver sequentially applies a selection signal to a plurality of scan lines S1-Sn).
Regarding claim 17; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak further teaches that dividing one frame of display scanning into N sequentially performed display time periods (Fig.7, [0084], a method of driving the display panel comprises dividing one field 1TV into two subfields 1SF and 2SF); and providing light emitting control signals in a time-division manner through the N light emitting control lines, in each row of the sub-pixel units, so that the light emitting circuits connected to the N light emitting control lines emit light during different display time periods (Fig.7, in the first subfield 1SF, a first emission control signal with low-level is applied to the first emission control signal line E1a to turn ON the first organic light emitting diode (e.g., OLEDr1) while a second emission control signal with high level is applied to the second emission control signal line E1b to turn OFF the second organic light emitting diode (e.g., OLEDg1). In the second subfield 2SF, the first emission control signal with high level is applied to the first emission control signal line E1a to turn OFF the first organic light emitting diode (e.g., OLEDr1) while the second emission control signal with low level is applied to the second emission control signal line E1b to turn ON the second organic light emitting diode (e.g., OLEDg1).
Regarding claim 18; Kwak and Lee teach the display panel of claim 17 as discussed above. Kwak further teaches wherein N=2, and the light emitting circuits in the sub-pixel units in odd columns and the light emitting circuits in the sub-pixel units in even columns emit light during two different display time periods respectively (Figs. 4 and 7; the first organic light emitting diode in odd column (e.g., OLEDr1 in a first column) is activated to emit light during the first subfield 1SF. The second organic light emitting diode (e.g., OLEDg1 in a second column) is activated to emit light during the second subfield 2SF).
Regarding claim 19; Kwak and Lee teach the display panel of claim 17 as discussed above. Kwak further teaches providing gate scanning signals which enable the display panel to turn on the sub-pixel units row by row, so that the display panel emits light row by row ([0023, 0024, and 0041], the scan driver .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub 2006/0007073 A1) in view of Lee et al. (US Pub 2018/0130405 A1) as applied to claim 1 above; further in view of Xiang et al. (US Pub 2018/0130401 A1).
Regarding claim 5; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak does not teach that in odd rows of the sub-pixel units, the second compensation light emitting group is at a first end in a row direction, in even rows of the sub-pixel units, the second compensation light emitting group is at a second end in the row direction, and the first end and the second end are opposite to each other.
	Lee teaches that in odd rows of the sub-pixel units (Fig.6, for example, in the first row), the second compensation light emitting group is at a first end in a row direction (Fig.6, the second group of pixels is at a left end in the row direction). The motivation is the same as the rejection of claim 1.
[AltContent: textbox (Second (Red) sub-pixel at a right end)][AltContent: textbox (Second (Red) sub-pixel at left end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    1287
    1408
    media_image3.png
    Greyscale

(Fig.5 of Xiang reproduced)
the second compensation light emitting group is at a second end in the row direction, and the first end and the second end are opposite to each other (Fig.5, Xiang discloses a pixel arrangement in which, in a first row, sub-pixels are arranged in RGB order; and, in a second row, sub-pixels are arranged in an BGR order. As such, a Red sub-pixel in the first row is located at a left end; and a Red sub-pixel in the second row is located at a right end).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Kwak and Lee to include the pixel arrangement of Xiang in which sub-pixels are arranged in the RGB order in odd rows; and sub-pixels are arranged in BGR order in even rows. The motivation would have been in order to obtain a preferred pixel arrangement.
Claims 7,8,10,12,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Pub 2006/0007073 A1) in view of Lee et al. (US Pub 2018/0130405 A1) as applied to claims 16,1,9,14,17 above; further in view of Choo et al. (US Pub 2016/0203776 A1).
Regarding claim 7; Kwak and Lee teaches the display panel of claim 6 as discussed above. Kwak and Lee do not teach the gate lines corresponding to a (2m-1)th row and a (2m)th row of the sub-pixel units are configured to receive identical gate scanning signals, and m is an integer greater than or equal to 1.
	Choo teaches the gate lines corresponding to a (2m-1)th row and a (2m)th row of the sub-pixel units are configured to receive identical gate scanning signals, and m is an integer greater than or equal to 1 (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. The motivation would have been in order to reduce a 
Regarding claim 8; Kwak and Lee teach the display panel of claim 1 as discussed above. Kwak and Lee do not teach every adjacent two rows of the sub-pixel units correspond to one same gate line, and the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line.
	Choo teaches every adjacent two rows of the sub-pixel units correspond to one same gate line (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. Accordingly, driving circuits connected to pixels in two adjacent rows would be connected to the same gate line. Therefore, a combination of Kwak and Choo teaches that the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line. The motivation would have been in order to reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Regarding claim 10; Kwak and Lee teach the display panel of claim 9 as discussed above. Kwak further teaches each row of the sub-pixel units correspond to one of the gate lines (Fig.2, each row of pixels 110 corresponds to one of gate lines S1-Sn), and the compensation driving circuits connected to the compensation light emitting groups of a same row of the sub-pixel units are connected to the one of the gate lines corresponding to the row (see Figs. 2 and 4, a plurality of driving circuits of pixels 110 in the same row are connected to the same gate line corresponding to the row).
in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines.
Choo teaches in the column direction, pixels in odd rows and pixels in even rows are respectively connected to two different data lines (Fig.2, Choo discloses a display panel in which two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In a column direction, pixel H11 in a first row is connected to a data line DL1. Pixel L11 in even row is connected to data line DL2 which is different from the data line DL1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line; and, in the column direction, connecting pixels in two adjacent rows to different data lines. Therefore, a combination of Kwak and Choo teaches that, in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines. The motivation would have been in order to reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Regarding claim 12; Kwak and Lee teach the display panel of claim 9 as discussed above. Kwak and Lee do not teach every adjacent two rows of the sub-pixel units correspond to one same gate line, and the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line; and in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines.
Choo teaches every adjacent two rows of the sub-pixel units correspond to one same gate line, and the pixels of the adjacent two rows of the sub-pixel units are connected to the same gate line (Fig.2, Choo discloses a display panel in which two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1); and in the column direction, the pixels in odd rows and the pixels in even rows are respectively connected to two different data lines (Fig.2, in a column direction, pixel H11 in a first row is connected to a data line DL1. Pixel L11 in even row is connected to data line DL2 which is different from the data line DL1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line; and, in the column direction, connecting pixels in two adjacent rows to different data lines. Therefore, a combination of Kwak and Choo teaches that every adjacent two rows of the sub-pixel units correspond to one same gate line, and the compensation driving circuits connected to the compensation light emitting groups of the adjacent two rows of the sub-pixel units are connected to the same gate line; and in the column direction, the compensation driving circuits corresponding to the first compensation light emitting groups in odd rows and the compensation driving circuits corresponding to the first compensation light emitting groups in even rows are respectively connected to two different data lines. The motivation would have been in order to reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Regarding claim 15; Kwak and Lee teach the display panel of claim 14 as discussed above. Kwak further teaches a gate drive circuit (a selection scan driver 200, Fig.2).
the gate drive circuit is configured to output gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously.
	Choo teaches the gate drive circuit is configured to output gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row receive a gate signal from the gate line GL1 to be turned on simultaneously).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting pixels in two adjacent rows to the same gate line. The motivation would have been in order to reduce a number of gate lines. Thus, it would reduce the complexity of the driving circuit and the manufacturing cost (Choo, [0011]).
Regarding claim 20; Kwak and Lee teach the display panel of claim 17 as discussed above. Kwak and Lee do not teach providing gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously, so that at least every two rows of the display panel emit light simultaneously.
Choo teaches providing gate scanning signals which enable at least every two rows of the sub-pixel units of the display panel to be turned on simultaneously, so that at least every two rows of the display panel emit light simultaneously (Fig.2, two adjacent rows (e.g., first row and second row) of pixels are commonly connected to a gate line GL1. In other words, pixels in first row and second row are configured to receive an identical gate signal from the gate line GL1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kwak to include the method of Choo of commonly connecting .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691